 1   DAN SIEGEL, SBN 56400                      BARBARA J. PARKER
     EMILYROSE JOHNS, SBN 294319                City Attorney, SBN 069722
 2   SIEGEL, YEE, BRUNNER & MEHTA               MARIA BEE
 3   475 14th Street, Suite 500                 Chief Assistant City Attorney, SBN 167716
     Oakland, California 94612                  DAVID A. PEREDA
 4   Telephone: (510) 839-1200                  Special Counsel, SBN 237982
     Facsimile: (510) 444-6698                  JAMILAH A. JEFFERSON
 5   Email: danmsiegel@gmail.com;               Senior Deputy City Attorney, SBN 219027
 6   emilyrose@siegelyee.com                    ZOE SAVITSKY
                                                Deputy City Attorney, SBN 281616
 7   THERESA ZHEN, SBN 300710                   One Frank H. Ogawa Plaza, 6th Floor
     HADSELL STORMER RENICK & DAI               Oakland, California 94612
 8   LLP                                        Telephone: (510) 238-7686
 9   128 N Fair Oaks Ave, Suite 204             Fax: (510) 238-6500
     Pasadena, CA 91103                         Email:jjefferson@oaklandcityattorney.org
10   Telephone: (626) 585-9600                  zsavitsky@oaklandcityattorney.org
     Facsimile: (626) 577-7079
11   Email: tzhen@hadsellstormer.com            Attorneys for Defendant,
12                                              CITY OF OAKLAND, et al.
     Attorneys for Plaintiffs
13   ANITA MIRALLE, JODII LE’GRAND
     EVERETT, I, TINA SCOTT, AIYAHNNA
14   JOHNSON; IRVIN JOSUE HERNANDEZ
15   ORTEGA; and AYAT JALAL

16
                           UNITED STATED DISTRICT COURT
17
                        NORTHERN DISTRICT OF CALIFORNIA
18
     ANITA MIRALLE, JODII LE’GRAND ) Case No. 4:18-cv-06823-HSG
19   EVERETT, I, TINA SCOTT, AIYAHNNA )
20   JOHNSON; IRVIN JOSUE                   )STIPULATION AND ORDER TO
     HERNANDEZ ORTEGA; and AYAT             )CONTINUE EXPERT
21   JALAL,                                 )DISCOVERY DEADLINES
                                            )
22                 Plaintiff,               )
23                                          ) Case Filed: November 9, 2018
            vs.                             )
24                                          ) Hon. Haywood S. Gilliam, Jr.
     CITY OF OAKLAND, a subdivision of      )
25   the State of California; LIBBY SCHAAF; )
26   JOE DEVRIES; ANNE KIRKPATRICK; )
     and SABRINA LANDRETH,                  )
27                                          )
                   Defendants.              )
28



     Miralle v. City of Oakland, Case no. 4:18-cv-06823-HSG
     Stipulation and Order Continuing Expert Discovery Deadlines- 1
 1          Pursuant to the Court Order of October 11, 2019, (ECF No. 77), the Court set the
 2   parties’ expert discovery deadlines as follows:
 3          Exchange Opening Expert Reports:           February 14, 2020
 4          Exchange Rebuttal Expert Reports:          February 28, 2020
 5          Close of Expert Discovery:                 April 10, 2020
 6          The parties seek to continue the expert discovery deadlines considering the
 7   following good cause.
 8          On January 15, 2020, the parties attended their first settlement conference in
 9   this matter before the honorable Joseph C. Spero. The parties are scheduled for a
10   subsequent settlement conference on February 19, 2020, where they expect to have a
11   more substantive discussion as to possible resolution of the matter. The current
12   schedule requires the parties to exchange expert reports on February 14, 2020, prior to
13   the next settlement conference. In seeking a continuance of the expert discovery
14   deadline, the parties intend to reduce their respective expenses in the event that
15   settlement discussions are fruitful.
16          The parties have sought a continuance to the case management deadlines in this
17   matter once before. (ECF No. 69.) In that stipulation, the parties built in ample time
18   between the conclusion of expert discovery and the deadline to file dispositive motions,
19   to facilitate defendants’ counsel’s anticipated leave. As such, the newly proposed expert
20   discovery deadlines do not disturb any remaining deadlines in the case. The parties do
21   not anticipate that the proposed extension will impact the Court’s calendar. In addition,
22   separate and apart from preparing for and participating in court-mandated settlement
23   activities, the parties have also continued to engage actively in fact discovery, including
24   exchanging interrogatories, admissions, and document production, and taking and
25   defending depositions, within the court’s timelines to the extent possible given both
26   parties’ schedules.
27          The parties stipulate to and respectfully request that the Court continue the
28   following expert discovery deadlines:



     Miralle v. City of Oakland, Case no. 4:18-cv-06823-HSG
     Stipulation and Order Continuing Expert Discovery Deadlines- 2
 1   Event                           Current Deadline              Proposed Deadline
 2   Exchange Opening Expert         February 14, 2020             March 13, 2020
     Reports
 3   Exchange Rebuttal Expert        February 28, 2020             March 27, 2020
 4   Reports
     Close of Expert Discovery       April 10, 2020                May 1, 2020
 5
 6         Dated: January 30, 2020
 7                                          SIEGEL, YEE, BRUNNER & MEHTA
 8
                                            By_/s/ EmilyRose Johns_____________
 9
                                               EmilyRose Johns
10
                                            Attorneys for Plaintiff
11
                                            ANITA MIRALLE, JODII LE’GRAND
12                                          EVERETT, I, TINA SCOTT,
                                            AIYAHNNA JOHNSON,
13                                          IRVIN JOSUE HERNANDEZ ORTEGA,
                                            and AYAT JALAL
14
15         Date: January 30, 2020

16                                          BARBARA J. PARKER, City Attorney
                                            MARIA BEE, Chief Assistant City Attorney
17
                                            DAVID A. PEREDA, Special Counsel
18                                          JAMILAH A. JEFFERSON, Sr. Dep. City Atty
                                            ZOE SAVITSKY, Deputy City Attorney
19
                                            By:       __/s/ Zoe Savitsky______
20
21                                             Zoe Savitsky

22                                          Attorneys for Defendants,
                                            CITY OF OAKLAND, et al.
23
24
25
26
27
28



     Miralle v. City of Oakland, Case no. 4:18-cv-06823-HSG
     Stipulation and Order Continuing Expert Discovery Deadlines- 3
 1                                           ORDER
 2                 IT IS HEREBY ORDERED that, pursuant to the stipulation of the Parties,
 3   which is recited above, and good cause in support thereof, that the expert discovery
 4   deadlines for matter be reset to the following:
 5          •      Deadline to exchange opening expert reports is March 13, 2020;
 6          •      Deadline to exchange rebuttal expert reports is March 27, 2020;
 7          •      Close of expert discovery is May 1, 2020.
 8
 9   IT IS SO ORDERED.
10   Dated: January 31, 2020
11
12                                             ________________________________
13                                             Hon. Haywood S. Gilliam, Jr.
                                               UNITED STATES DISTRICT COURT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Miralle v. City of Oakland, Case no. 4:18-cv-06823-HSG
     Stipulation and Order Continuing Expert Discovery Deadlines- 4
